        Case 1:19-mj-00225-RMM Document 1-1 Filed 09/04/19 Page 1 of 2



                                  STATEMENT OF FACTS

On Tuesday, September 03, 2019, at approximately 2:40 p.m., an individual later identified as
WHYTNEE FORIEST, also known as “WHYTNEE SILVA” (hereinafter FORIEST, or
“defendant”) attempted to enter the White House Grounds in front of 1600 block of Pennsylvania
Avenue, N.W., Washington, DC.

While on bicycle patrol in full Secret Service Police Uniform, Officer Marko Bowen observed
FORIEST run barefoot across Pennsylvania Avenue, and approach the White House barricade.
Officer Bowen followed FORIEST to the bicycle racks used as portable security barriers of the
White House. The security barrier is interlocked, and has visible signage stating "Restricted Area
DO NOT ENTER." Officer Bowen observed FORIEST kick one leg over the barrier, and then
fall backwards. Officer Bowen detained FORIEST and removed her from the restricted area, which
she did not have permission or authority to be in.

FORIEST was advised of her Miranda Rights by Special Agent FNU Rose, and agreed to answer
questions at approximately 1500 hours. SA Rose then asked FORIEST what her purpose was for
coming to the White House and why was she attempting to climb the White House Fence.
FORIEST informed SA Rose that she was not trying to climb the White House fence at all, but
instead she was trying to demonstrate her round house kick because she was training for the
National Guard. SA Rose further asked FORIEST if she has been diagnosed with any type of
mental illness; she responded “I have all of them” and referenced Bi-Polar and Schizophrenia.

Thereafter, after the conclusion of SA Rose’s interview, Officer Bowen asked FORIEST why she
came to the White House and attempted to jump the fence. FORIEST responded that she had come
to the White House to see “Trump,” the President of the United States.

FORIEST also reported that she had travelled to the area in a vehicle, which she had parked at
Vermont and H Streets. USSS Officers located a Kia Sportage, registered to FORIEST, parked in
the crosswalk in the 800 block of Vermont Street, NW.

FORIEST was arrested for Unlawful Entry and transported to MPD 2nd District for processing.
Upon arriving at the 2nd District, FORIEST stated she needed medication and was transported to
Sibley Hospital.
        Case 1:19-mj-00225-RMM Document 1-1 Filed 09/04/19 Page 2 of 2



Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated Title 18, United States Code, Section 1752(a)(1) and Title 22, D.C. Code,
Section 3302(b)) 18 U.S.C. § 115(b)(1)(B)(i).




                                          __________________________________________
                                          Marko Bowen
                                          Officer, United States Secret Service




Sworn and subscribed to me before this ________________ day of September 2019.




                                          __________________________________________
                                          The Honorable Robin Meriweather
                                          United States Magistrate Judge
